Citation Nr: 1225051	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-15 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus, type II claimed as secondary to Agent Orange (herbicides) exposure.

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy claimed as secondary to herbicide exposure or diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and daughter
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to September 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  During the hearing, the Veteran was afforded a 30-day abeyance period in order to submit additional evidence.  No further evidence has been received.

The issue of entitlement to bilateral lower extremity peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's tinnitus began in service and has persisted.

2.  The evidence of record regarding the Veteran setting foot in Vietnam is consistent with his service and found to be credible.

3.  The Veteran currently has diabetes mellitus, type II, which is subject to presumptive service connection as a result of exposure to herbicides.

4.  The Veteran's treatment for diabetes includes medication and a restricted diet.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Service connection for diabetes mellitus, type II as secondary to herbicide exposure is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA as amended, and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

As the Board is granting the claims for service connection for tinnitus and diabetes mellitus, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

B.	Factual Background, Legal Criteria and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: A layperson is competent to identify the medical condition; The layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

To establish service connection for a disability, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury (disability). Hickson v. West, 13 Vet. App. 247, 248 (1999).  


Tinnitus:

The Veteran's service treatment records (STRs) do not show any complaints of tinnitus, however, his military occupation specialty was an aircraft mechanic, which would have exposed him to loud noise.  Additionally, the Veteran has been granted service connection for bilateral hearing loss based on in-service noise exposure.  Consequently, it may be assumed that he had substantial exposure to noise trauma in service.  

While the Veteran denied having tinnitus during an August 2007 audiological evaluation, at his August 2010 hearing, he testified that he in fact has experienced intermittent tinnitus since service.  He specifically stated that the ringing in his ears comes and goes.

It is not in dispute that during his service the Veteran had substantial exposure to aircraft noise trauma/servicing aircraft/artillery.  At the August 2010 hearing he essentially indicated that he has experienced tinnitus consistently since service.  One way of substantiating a claim of service connection is by showing that a chronic disease became manifest in service, and has persisted.  The Veteran is competent to provide evidence that he experiences/experienced tinnitus; the United States Court of Appeals for Veterans Claims has determined that ringing in the ears is a symptom capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The record presents no reason to question the credibility of the Veteran's accounts that he had the onset of tinnitus in service, and that he has experienced tinnitus since.  Accordingly, he has substantiated this claim, and service connection for tinnitus is warranted.

Diabetes Mellitus:

The Veteran's STRs do not show any complaints of diabetes, and the Veteran does not claim he incurred diabetes while on active duty.  Rather, he maintains that his military service included service in Vietnam, exposing him to Agent Orange herbicides that entitles him to service connection for diabetes mellitus, type II, on a presumptive basis.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) and 3.309(e).  

Service in Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The crucial question here is whether the Veteran had service in Vietnam sufficient to raise the presumption of exposure to Agent Orange. 

The Veteran concedes he was not stationed in Vietnam but, rather, on at least one occasion in May or June 1968, entered Vietnam pursuant to a temporary duty (TDY) assignment in Vietnam, to repair aircraft.  

In a May 2008 Buddy statement, D.W.F. states, in pertinent part:

"I was at Tan Son Nhut Air Base Vietnam from May 1968 to May 1969.  Sometime the last of May or the first part of June [the Veteran] walked thru the hanger I was working at in Tan Son Nhut."

During his August 2010 hearing, the Veteran reiterated his contentions that he had TDY in Vietnam.  See page 20 of hearing transcript.  Moreover, his wife testified to being married to the Veteran during this time and that she often wrote letters when he was in Vietnam.  See pages 16-17 of hearing transcript.  Still other members of the Veteran's family, to include two siblings, also offered statements to the effect that he had served in Vietnam for a period of time in 1968.  See October 2010 Letters from B.K.C. and C.W.K.   

The Veteran's DD-214 reflects he served in the Air Force as an aircraft repairman.  Although personnel records do not denote TDY in Vietnam, they do confirm the Veteran's service in neighboring Philippines.

The Veteran's testimony, as well as the supporting statements from D.W.F. and other relatives, is consistent with his MOS as a repairman and the circumstances of his service.  There is no reason to doubt the credibility.  His presence in Vietnam is therefore conceded. 

Because of his presence in Vietnam, the Veteran is entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(f).  Diabetes mellitus type II may be presumptively service connected under 38 C.F.R. § 3.309(e) if it manifests to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Diabetes mellitus, type II, is assigned a compensable evaluation even if manageable by restricted diet only.  See 38 C.F.R. § 4.119, Code 7913.  

VA treatment records document diabetes mellitus, type II, and that the Veteran continues to control his diabetes with insulin and restricted diet.  See July 2007 and May 2008 treatment records.  The evidence of record supports a compensable rating. 

Accordingly, the Board finds service connection is warranted for diabetes mellitus, type II.


ORDER

Service connection for tinnitus is granted.

Service connection for diabetes mellitus, type II is granted.


REMAND

The Veteran contends that his bilateral lower extremity peripheral neuropathy is secondary to the service-connected diabetes mellitus, or as due to herbicide exposure.  The Board is required to consider all theories of entitlement either raised by the claimant or by the evidence as part of the non-adversarial adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  As noted, the Veteran has been found to have had duty in Vietnam, between March 1968 and September 1968, and herbicide exposure has been presumed.

The Board notes that service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  In addition, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Additionally, the Board notes that acute and subacute peripheral neuropathy is a presumptive disorder under 38 C.F.R. § 3.309(e), concerning herbicide exposure.  Such notes that the peripheral neuropathy became manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a)(6)(ii).

Diabetes mellitus, type II is now service-connected.  While there is no evidence currently in the record that the Veteran has peripheral neuropathy, a March 2008 VA treatment record documents the Veteran's complaints of bilateral leg pain.  Consequently, a VA examination and nexus opinion is necessary to determine the etiology of the current bilateral leg pain.  See 38 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following:

1. Schedule the Veteran for an appropriate evaluation to determine the etiology of any current bilateral peripheral neuropathy to his lower extremities.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions responding to the following:

(a) whether it is at least as likely as not (50% or better probability) that the Veteran has a current diagnosis of peripheral neuropathy of the bilateral lower extremities

(b) if current peripheral neuropathy is found, whether it is at least as likely as not (50% or better probability)  such became manifest to a degree of 10 percent within 1 year after his presumptive exposure to herbicides between March 1968 and September 1968

(c) or alternatively, whether it is at least as likely as not (50% or better probability) that the current peripheral neuropathy is proximately due to, or the result of, his diabetes mellitus

(d) whether it is at least as likely as not (50% or better probability) that the peripheral neuropathy has been aggravated (made permanently worse beyond the natural progression of the disease) by the service-connected diabetes mellitus; if aggravation is found, the examiner must identify the baseline level of disability prior to aggravation.  This may be accomplished by review of the medical evidence.  Additionally, the Veteran's statements as to changes in the severity of his observable symptoms over time may be considered as well.

The examiner must explain the rationale for all opinions.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

2. After completion of the above and any additional development of the evidence that may be deemed necessary, the record should be reviewed and it should be determined if the claim of service connection is warranted.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
BARBARA C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


